—In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated July 18, 2000, which denied his motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the fact that the plaintiff settled an uninsured motorist claim against her insurer regarding the accident at issue does not preclude her from bringing the instant action to recover for the defendant’s alleged negligence for the same accident (cf., Velazquez v Water Taxi, 49 NY2d 762; see also, Leto v Petruzzi, 81 AD2d 296). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.